          Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

DANIEL S.1,

                                   Plaintiff,

v.                                                                    CASE # 20-cv-00104

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                          OF COUNSEL:

LEWIS L. SCHWARTZ, PLLC                                               LEWIS L. SCHWARTZ, ESQ.
 Counsel for Plaintiff
1231 Delaware Ave
Suite 103
Buffalo, NY 14209

LAW OFFICES OF KENNETH HILLER, PLLC                                   BRANDI C. SMITH, ESQ.
 Counsel for Plaintiff                                                KENNETH R. HILLER, ESQ.
600 North Bailey Ave
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                           KEEYA MARIE JEFFREY, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                             MEMORANDUM-DECISION and ORDER

        The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter


1
 In accordance with Standing Order in November 2020, to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify plaintiff by first name and last initial.
         Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 2 of 13




is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the plaintiff’s motion for judgment on the administrative

record is DENIED, the defendant’s motion for judgment on the administrative record is

GRANTED, and the decision of the Commissioner is AFFIRMED.



I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born on April 2, 1976 and has a high school education. (Tr. 240, 244).

Generally, plaintiff’s alleged disability consists of irritable bowel syndrome (IBS). (Tr. 243). His

alleged onset date of disability is November 26, 2012 and the date last insured was December 31,

2017. (Tr. 240).

       B.      Procedural History

       On March 3, 2014, plaintiff applied for a period of Disability Insurance Benefits (SSD)

under Title II of the Social Security Act. (Tr. 214). Plaintiff’s application was denied, after which

he timely requested a hearing before an Administrative Law Judge (ALJ). On June 8, 2016,

plaintiff appeared before the ALJ, Christine A. Cooke. (Tr. 43-92). On August 30, 2016, ALJ

Cooke issued a written decision finding plaintiff not disabled under the Social Security Act. (Tr.

22-33). The Appeals Council (AC) denied plaintiff’s request for review and plaintiff then filed a

civil action in this Court seeking judicial review of the Commissioner’s decision under 42 U.S.C.

§§ 405(g) and 1383(c)(3). (Tr. 1-6, 1051-1063). Parties agreed to remand the action for further

administrative proceedings. (Tr. 1094-1096). On December 11, 2018, the Appeals Council issued

an order, vacating ALJ Cooke’s decision, remanding the case for further administrative



                                                     2
        Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 3 of 13




proceedings, and consolidating the case with subsequently filed Title II and XVI applications filed

on November 2, 2017. (Tr. 1097-1103). Plaintiff appeared and testified at another hearing on July

2, 2019, before ALJ Paul Georger and was found not disabled in a September 30, 2019 decision.

(Tr. 977-995, 1002-25). Plaintiff then commenced this action.

       C.      The ALJ’s Decision

       Generally, in his decision, the ALJ made the following findings of fact and conclusions of

law:

   1. The claimant meets the insured status requirements of the Social Security Act through
      December 31, 2017.

   2. The claimant has not engaged in substantial gainful activity since November 26, 2012, the
      alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

   3. The claimant has the following severe impairments: irritable bowel syndrome, status post
      exploratory laparotomy, recurrent incisional hernia, status post multiple surgical repairs,
      degenerative disc disease of the lumbar spine, status-post March 2017 fusion at the L4-S1
      levels. (20 CFR 44.1520(c) and 416.920(c)).

   4. The claimant does not have an impairment or combination of impairments that meets or
      medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
      P, Appendix 1 (20 CFR 404.1520(d), 404.1526, 416.920(d), 416.925 and 416.926).

   5. The claimant has the residual functional capacity to perform sedentary work as defined in
      20 CFR 404.1567(a) and 416.967(a), because he is able to lift and/or carry ten pounds
      occasionally and less than ten pounds frequently, stand and/or walk for two hours in an
      eight-hour workday, and sit for six hours in an eight-hour workday. Although the claimant
      is unable to climb, balance, kneel, crouch, or crawl, he is able to occasionally stoop.

   6. The claimant is unable to perform past relevant work (20 CFR 404.1565 and 416.965).

   7. The claimant was born on April 2, 1976 and was 36 years old, which is defined as a younger
      individual, age 18-44, on the alleged disability onset date of November 26, 2012 (20 CFR
      404.1563 and 416.963).

   8. The claimant has at least a high school education and is able to communicate in English
      (20 CFR 404.1564 and 416.964).




                                                    3
            Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 4 of 13




       9. Transferability of job skills is not material because using the Medical-Vocational Rules as
          a framework supports that the claimant is “not disabled,” whether or not he has transferable
          job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

       10. Considering the claimant’s age, education, work experience, and residual functional
           capacity, there are jobs that exist in significant numbers in the national economy that the
           claimant can perform (20 CFR 404.1569, 404.1569a, 416.969, and 416.969a).

       11. The claimant has not been under a disability, as defined in the Social Security Act, from
           November 26, 2012, through the date of this decision (20 CFR 404.1520(g) and
           416.920(g)).

(Tr. 974-91).

II.       THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

          A.      Plaintiff’s Arguments

          Plaintiff makes two arguments in support of his motion for judgment on the pleadings.

First, plaintiff argues the ALJ erred in failing to properly evaluate the treating opinions of Dr.

Melgar. Second, the physical RFC determination is not supported by substantial evidence. (Dkt.

No. 12 at 1 [Pl.’s Mem. of Law]).

          B.      Defendant’s Arguments

          Defendant responded to each of plaintiff’s arguments. First, defendant asserts the ALJ

properly considered and weighed Dr. Melgar’s opinions (Dkt. No. 13 at 7 [Def.’s Mem. of Law]).

Second, the ALJ properly assessed plaintiff’s RFC. (Id. at 17).



III.      RELEVANT LEGAL STANDARD

          A.      Standard of Review

          A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be


                                                       4
         Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 5 of 13




reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).



                                                      5
        Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 6 of 13




       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a ‘residual functional capacity’
       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).


IV.    ANALYSIS

       A. Primary Care Physician Dr. Luis Melgar

       Plaintiff disputes the ALJ’s RFC finding, arguing the ALJ failed to give good reasons for

rejecting the opinions of his former primary care treating physician Dr. Melgar. (Dkt. No.12 at

20). On December 30, 2014 Dr. Melgar examined plaintiff and noted he had moderate visible

lower midline incisional hernia while sitting. (Tr. 728-729). He diagnosed plaintiff with IBS with

ventral hernia and opined, “NO WORK, 100% TOTAL TEMP DISABILITY X 12 MONTHS”.

(Tr. 729-730). On September 15, 2015, Dr. Melgar and certified physician assistant (“PA-C”)

Jessica Amborski completed a gastrointestinal questionnaire, citing monthly examinations since

November 2012. (Tr. 643-648). They opined that since November 2012:

       Plaintiff had anxiety about IBS symptoms and when they were going to occur and about
       not being able to work. (Tr. 645). Plaintiff’s experience of pain, fatigue, and other
       symptoms were severe enough to constantly interfere with his attention and concentration.
       (Tr. 645). Further, plaintiff was incapable of tolerating even low stress and would have a

                                                    6
        Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 7 of 13




       hard time focusing and stress would increase his abdominal symptoms. (Tr. 646). Plaintiff
       is unable to sit, stand/walk, lift, or carry, would need to alternate positions between sitting
       and standing/walking every 5-10 minutes, and would also need 10-15 minute long restroom
       breaks 6-10 times per work day due to his conditions. (Tr. 646-647). Plaintiff would likely
       be absent more than three times a month as a result of his impairments or treatment. (Tr.
       647).

On November 25, 2015, Dr. Melgar again found plaintiff was unable to work and had “100%

TOTAL TEMP DISABILITY X 12 MONTHS”. (Tr. 773). On September 15, 2017, Dr. Melgar

completed a drug and alcohol questionnaire and asserted plaintiff’s use of marijuana did not

contribute to the severity or limiting effects of any of his medical conditions. (Tr. 2070). On

November 10, 2017, Dr. Melgar completed another medical source statement and asserted plaintiff

could sit for less than 2 hours and stand for less than 2 hours during an 8-hour workday,

occasionally lift/carry 10 pounds and frequently lift/carry less than 5 pounds, and would be off-

task 11 to 20% of the time. (Tr. 2071). Notably, Dr. Melgar was also contacted by a disability

analyst from the Agency in November 2017 for greater details pertaining to his opinions but he

returned incomplete paperwork with no additional information specific to limitations or in

assessing an RFC. (Tr. 2251-58).

        The Regulations require the ALJ to consider the frequency, length, nature, and extent of

treatment; the amount of medical evidence supporting the opinion; the consistency of the opinion

with the remaining medical evidence; and whether the physician is a specialist. See 20 CFR

404.1527(c) and 416.927(c). An ALJ is not required to explicitly go through each and every factor

of the Regulation, however ALJ Georger was very thorough in identifying the numerous opinions

and citing extensive medical evidence which was inconsistent with Dr. Melgar’s significant

limitations. (Tr.988-89). Hall v. Colvin, 37 F. Supp. 3d 614, 625 (W.D.N.Y. 2014). The ALJ

provided detailed reasons explaining why the opinions were entitled to reduced weight, many of

which plaintiff unsuccessfully challenges.


                                                     7
         Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 8 of 13




       ALJ Georger conscientiously summarized the voluminous longitudinal medical record,

including treatment for abdominal and back pain, which was inconsistent with Dr. Melgar’s

opinions. (Tr. 984-89). The ALJ noted that the medical evidence, including Dr. Melgar’s own

physical examinations, were inconsistent with the extreme limitations which the doctor imposed.

(Tr. 985, 988). Halloran v. Barnhart, 362 F.3d at 32 (2d Cir. 2004)(deference to treating source’s

opinion was not required where treating physician issued opinions that were not consistent with

his own treatment notes and other substantial evidence in the record). For example, Dr. Melgar

concluded that plaintiff was extremely limited in his ability to sit, stand, walk, lift, and carry, yet

an examination from his own office demonstrated plaintiff had normal gait, strength, and range of

motion post abdominal surgery. See Tr. 763, 985. During an October 2015 examination at Dr.

Melgar’s office, plaintiff walked with a normal gait, his spine was normal to palpation, he had

normal strength, muscle tone, and bulk, and full range of motion in his arms and legs. (Tr. 763,

985). During treatment for his back pain in 2016, plaintiff reported to Dr. Melgar that his

abdominal pain was mostly well controlled, and his physical examination was normal. (Tr. 793-

95, 985-86).

       Further, Dr. Melgar’s opinions were inconsistent with observations and findings of other

medical providers. The ALJ noted that beginning in November 2012, plaintiff was diagnosed with

chronic abdominal pain and throughout 2013 he complained of abdominal pain, but physical

examinations were generally normal. (Tr. 464-67, 502, 514, 984). In early 2014, plaintiff appeared

to be in severe discomfort, but examination of his abdomen still showed no bulging, visible

herniation, and no bruits. (Tr. 637, 985). He underwent exploratory abdominal surgery in August

2014, with CT scans showing no acute pathology of his abdomen or pelvis. (Tr. 818, 985). For the

next year, Plaintiff continued to report abdominal pain, but physical examinations were normal.



                                                      8
        Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 9 of 13




(Tr. 697-741, 985). Surgery was recommended in May 2015 for repair of an incisional hernia with

large mesh and subsequent examinations showed reduced pain. (Tr. 697-741, 855, 985). An

October 2015 CT scan of his abdomen was normal, but a post-surgery MRI of his back revealed a

very small disc herniation with only mild disc space narrowing. (Tr. 799, 985, 1560-61, 2279). See

20 C.F.R. § 404.1527(c)(3) (“The more a medical source presents relevant evidence to support an

opinion, particularly medical signs and laboratory findings, the more weight we will give that

opinion.”). The ALJ referenced repeated findings by back surgeon Dr. Egnatchik of exaggerated

movements on examination with a limping antalgic gait but only a very small disc herniation with

mild space narrowing on the MRI. (Tr. 986, 2279, 2505).

       The ALJ appropriately discounted the portion of Dr. Melgar’s opinion regarding plaintiff’s

need to use the restroom six to 10 times per day, for 10-15 minutes at a time. (Tr. 647, 989). The

ALJ again cited Dr. Melgar’s own treatment notes, which did not regularly contain reports of an

excess need for restroom breaks. (Tr. 988-89). The ALJ referenced abdominal surgery evidence

from 2014 and 2015 but also subsequent intermittent reports of abdominal flare-ups that responded

to medications. (Tr. 988-89). Further, the ALJ commented that Dr. Melgar’s 2017 opinion did not

discuss restroom breaks, and when he was re-contacted to clarify his opinions, he still did not

highlight any need for restroom breaks. (Tr. 989). The ALJ expressly explained that he did not

include restroom breaks in the RFC because they were unsupported, but he considered plaintiff’s

abdominal conditions and accounted for them by restricting him to sedentary work as well as

significant postural limitations. (Tr. 989). Plaintiff has not shown that an RFC limitation for

restroom breaks was warranted, rather, the records he cited show “well-controlled” symptoms and

do not reflect complaints of excessive restroom breaks. (Dkt. No. 12 at 24). The ALJ was not

required to further explain the length and frequency of restroom breaks in this circumstance. See



                                                    9
        Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 10 of 13




Seiler v. Saul, No. 18-cv-01088F, 2020 WL 1283440, at *4 (W.D.N.Y. Mar. 18, 2020) (rejecting

the same argument where “nothing in the record here indicates that plaintiff would require such

ready access to a bathroom or frequent bathroom breaks that plaintiff’s residual functional capacity

would be eroded to a level where plaintiff was unable to work”).

       ALJ Georger appropriately compared Dr. Melgar’s opinions with other opinion evidence

in his analysis. In doing so, the ALJ found that Dr. Melgar’s opinions were inconsistent with the

well-supported opinions of Drs. Fabiano, Kleinerman, Dave, Poss, and Liu. (Tr. 988). Plaintiff

takes issue with the opinion from Dr. Dave, asserting it is similar to Dr. Melgar’s. (Dkt. No. 12 at

22). Dr. Dave opined that plaintiff had moderate to marked limitations for prolonged standing,

walking, bending, twisting, lifting, carrying, pushing, pulling of heavy objects, and prolonged

sitting, due to his abdominal and low back problems, but his prognosis was fair. (Tr. 2269). Dr.

Dave deferred to Plaintiff’s back surgeon for specific lumbar spine restrictions. Id. Dr. Dave’s

opinion specifically deferred to a different treating provider whose examination provided both

findings and diagnostic evidence that were inconsistent with Dr. Melgar’s extreme limitations. The

ALJ was performing his duty to resolve conflicts in the evidence and to weigh all of the available

evidence to make an RFC finding that was consistent with the record as a whole.

       Plaintiff argues the opinions from Drs. Liu and Poss did not address time off task, and

therefore they could not serve as a basis for the ALJ to discount Dr. Melgar’s opinion. (Dkt. No.

12 at. 22, Tr. 2071). However, no other medical source found plaintiff would need to be off task.

As argued by defendant, plaintiff is mischaracterizing Dr. Melgar’s off task opinion as

uncontradicted, but it is actually an outlier and inconsistent with the rest of the opinion evidence.

See Morales v. Berryhill, No. 19 Civ. 1186 (GWG), 2020 WL 5359334, at *11 (S.D.N.Y. Sept. 8,

2020) (the ALJ reasonably discounted a physician’s opinion as an “outlier among all the opinions



                                                     10
        Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 11 of 13




in the record”). Dr. Poss expressly noted that Dr. Melgar’s opinion regarding off task time was not

supported by the available medical evidence. (Tr. 1073).

       Additionally, the ALJ appropriately contrasted Dr. Melgar’s opinions with plaintiff’s daily

activities. See 20 C.F.R. § 404.1527(c)(4) (ALJ considers whether an opinion is consistent with

the record as a whole); Salmini v. Comm’r of Soc. Sec., 371 F. App’x 109, 113-14 (2d Cir. 2010)

(unpublished) (ALJ may reject a treating physician’s analysis where that analysis conflicts with a

claimant’s own testimony about how the claimant’s impairments affect the claimant’s functional

capacity). Since the alleged onset date, plaintiff has reported he was a single father caring for his

son, was able to cook, attend to personal hygiene, clean, do laundry, and go shopping weekly. (Tr.

982, 984, 2263, 2267). Although plaintiff argues that the ALJ did not explain which activities were

inconsistent, the ALJ’s rationale is apparent from plaintiff’s report of activities that necessarily

conflicted with Dr. Melgar’s opinion. See Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)

(“When, as here, the evidence of record permits us to glean the rationale of an ALJ’s decision, we

do not require that he . . . mention[ ] every item of testimony presented to him or explain[ ] why

he considered particular evidence unpersuasive”).

       Thus, after considering the factors under the treating physician rule in 20 C.F.R. §§

404.1527(c) and 416.927(c), ALJ Georger exhaustively set forth his reasons for the weight

assigned to the treating physician Dr. Melgar. Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).

       B. Physical RFC

       Plaintiff next argues the ALJ’s physical RFC determination was not supported by

substantial evidence because the ALJ improperly relied on other opinion evidence over the

opinions from treating source Dr. Melgar. (Dkt. No. 12 at 26). As related to his previous argument,

plaintiff claims the ALJ failed to reconcile the conflict between the RFC and Dr. Dave’s opinion.



                                                     11
         Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 12 of 13




(Dkt. No. 12 at 27). ALJ Georger however expressly discussed the moderate to marked limitations

for prolonged sitting and the RFC for sedentary work. (Tr. 2269, 987). In the decision, he noted

that it was somewhat non-specific, but the limitation “was carefully considered in balance with the

overall evidence when devising the [RFC], including the restriction of sitting for only six hours

total in an eight-hour workday.” (Tr. 987). The ALJ noted that the sedentary restriction was fully

consistent with the opinion of Dr. Poss, who had the opportunity to review Dr. Dave’s opinion

along with the other medical evidence. (Tr. 987, 1067, 1074-75). As discussed above, Dr. Dave

deferred to Dr. Egnatchik’s assessment of plaintiff’s low back limitations. (Tr. 986, 2279, 2505).

Therefore, the ALJ did not “ignore” Dr. Dave’s prolonged sitting limitation, as plaintiff suggests

but rather considered it with the record as a whole, including the opinion of Dr. Poss and the

findings of Dr. Egnatchik. Tr. 986. See Veino v. Barnhart, 312 F.3d 588 (2d Cir. 2002) (the ALJ

may reject portions of a medical opinion not supported by objective evidence and accept the

portions that are supported by substantial evidence).

               Plaintiff also argues the ALJ should not have given significant weight to the opinion

of consultative examiner Dr. Liu because it was prior to plaintiff’s back impairment and surgeries.

(Dkt. No. 12 at 27). Indeed, the ALJ noted the timing of Dr. Liu’s opinion and found that other

evidence indicated that Plaintiff was more physically limited than Dr. Liu opined. (Tr. 987).

Clearly the ALJ did not rely solely on this opinion to assess the RFC as greater limitations were

found.

               Plaintiff additionally alleges the ALJ erred by relying on the opinion from the non-

examining review physician, Dr. Poss, simply because it was inconsistent with the treating

opinions in the record. (Dkt. No. 12 at 29). Dr. Poss reviewed plaintiff’s medical records in

February 2018, including treatment records from Dr. Melgar, surgical records, and the



                                                    12
        Case 1:20-cv-00104-JGW Document 16 Filed 06/02/21 Page 13 of 13




examinations from Drs. Dave and Liu. (Tr. 1072-75). The ALJ found that Dr. Poss’s opinion was

entitled to very significant weight due to his expertise and the relative consistency of his opinion

with the medical evidence of record, including plaintiff’s good response to treatment. (Tr. 987).

The Court has repeatedly disagreed with plaintiff’s argument that a non-examining physician’s

opinion is not entitled to more weight than a treating physician’s opinion. Frye ex rel. A.O. v.

Astrue, 485 F. App’x 484, 487 (2d Cir. 2012) (“The report of a State agency medical consultant

constitutes expert opinion evidence which can be given weight if supported by medical evidence

in the record.”); Allen v. Comm’r, 351 F. Supp. 3d 327, 335 (W.D.N.Y. 2018) (recognizing an ALJ

is entitled to rely on the opinions of non-examining State agency medical consultants because they

are “deemed to be qualified experts in the field of social security disability,” and an ALJ may

assign greater weight to the opinion of a non-examining source “when it is better supported by the

record”).



ACCORDINGLY, it is

ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 12) is

       DENIED; and it is further

ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 13) is

       GRANTED.


Dated: June 1, 2021                                  J. Gregory Wehrman
Rochester, New York                                  HON. J. Gregory Wehrman
                                                     United States Magistrate Judge




                                                    13
